■ PER CURIAM.
This is an appeal from a final decree in an action brought by Eugene B. Pirtle against the City of Titusville and North Brevard County Hospital District Board in which plaintiff sought a- declaratory decree as to a certain deed of dedication and sought to have another deed cancelled. The decree dismissed the suit and granted defendants damage on an injunction bond which had been filed by the plaintiff. The Circuit Judge dismissed the complaint and in his order found that there was no showing in the -complaint nor in the proof that there would be any injury resulting to the plaintiff different in kind from that sustained by the public generally, nor that the action sought to be enjoined would result in any increase in taxes or any special injury to the plaintiff.
We are of the opinion that upon the rec- ' ord presented there was no showing of interest in the plaintiff different from the public generally. Therefore, we affirm the lower court upon the authority of the following cases: Rickman v. Whitehurst, 73 Fla. 152, 74 So. 205; Metropolis Pub. Co. v. City of Miami, 100 Fla. 784, 129 So. 913; Lykes Bros., Inc., v. Board of Commissioners of Everglades Drainage District, Fla., 41 So.2d 898; Bryan v. City of Miami, Fla., 56 So.2d 924, 926; Town of Flagler Beach v. Green, Fla., 83 So.2d 598.
Affirmed.
KANNER, C. J., ALLEN and SHANNON, JJ., concur.